Oo CO NY DH NH BB W LH Ye

te
NO Fe @&S

14
15
16

18
19
20
zk
ne

24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 19-3 Filed 05/18/20 Page 1 of 2

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3" Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER SCOTT
A PROFESSIONAL CORPORATION
John R. Whitefleet, SBN 213301
350 University Ave., Suite 200
Sacramento, California 95825

TEL: 916.929.1481

FAX: 916.927.3706

Attorneys for Defendants CITY OF VALLEJO, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

EASTERN DISTRICT
ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff, DECLARATION OF JOHN R.
WHITEFLEET IN SUPPORT OF
vs. DEFENDANTS’ OPPOSITION TO

PLAINTIFF’S MOTION FOR PARTIAL
CITY OF VALLEJO, JARRETT TONN; SUMMARY JUDGMENT
ANDREW BIDOU, and DOE VALLEJO
POLICE OFFICER,

Defendants,

I, John R. Whitefleet, declare the following:

l. I am an attorney at law licensed to practice in the United States District Court for the
Northern District of California as well as all state courts of California and am a shareholder with the law
firm of Porter Scott, attorneys of record for Defendants CITY OF VALLE] O, ANDREW BIDOU, and
JARRETT TONN. The facts stated in this declaration are within my personal knowledge and if called to

{02210839.DOCX} 1

DECLARATION OF JOHN R. WHITEFLEET

 
Oo CO Ss DH

10
11
12
13
14
15

17
18
19
20
21
Lb
oo
24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 19-3 Filed 05/18/20 Page 2 of 2

testify, I could and would competently testify to them.

2. Attached as Exhibit A to the Index of Exhibits is a true and correct copy of excerpts of the
deposition testimony of Robert Strong dated August 9, 2019.

3. Attached as Exhibit B to the Index of Exhibits is a true and correct copy of excerpts of the
deposition testimony of Jarrett Tonn dated August 9, 2019.

4, Attached as Exhibit C to the Index of Exhibits is a true and correct copy of excerpts of the
deposition testimony of Don Cameron dated J anuary 30, 2020.

5. Attached as Exhibit D to the Index of Exhibits is a true and correct copy of excerpts of the
deposition testimony of Roger Clark dated J anuary 22, 2020.

I declare under penalty of perjury under the laws of the United States and the State of California
that the foregoing is true and correct.

This declaration was executed on this 18 day of May, 2020, in Sacramento, California.

/s/ John R. Whitefleet
John R. Whitefleet
Attorney for Defendants CITY OF
VALLEJO, ANDREW BIDOU, JARRETT
TONN

{02210839.DOCX} 2

DECLARATION OF JOHN R. WHITEFLEET

 
